            Case 1:18-cr-10468-NMG Document 59 Filed 12/20/18 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       No.     18-10468-NMG
                                             )
1.     DJUNA GONCALVES,                      )
       Defendant                             )


                                        INFORMATION

       Pursuant to Title 21, United States Code, Section 851, the United States files this

Information giving notice that at the sentencing of defendant Djuna Goncalves, the United States

will seek increased punishment by reason of at least one of the following criminal convictions:

       1.       Brockton District Court. Docket Number 0815-CR-4732. Offense: Possession
                With Intent to Distribute Cocaine and Marijuana

       2.       Brockton District Court. Docket Number 0915-CR-3509. Offense: Distribution of
                Marijuana.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Christopher Pohl
                                                     Christopher Pohl
                                                     Alathea Porter
                                                     Assistant U.S. Attorneys

                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on December 20, 2018.


                                                     /s/ Christopher Pohl
                                                     Christopher Pohl
                                                     Assistant U.S. Attorney
